DogInn Inc. 1380 Lougar Ave. Sarnia, Ontario N7S 5N7 June 10, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION treet, N.E., Mail Stop 4631 Washington, D.C. 20549 Attn: Ryan Houseal Re:DogInn Inc. Registration Statement on Form S-1 File No. 333-173438 Dear Mr. Houseal, As per previous comment 11 of the SEC letter dated May 6, 2011, the company revised the disclosure of its market statistics to include references to the American Pet Products Association’s (APPA) website from which the statistics were taken. The Company realizes it was requested to supply the 2011-2ational Pet Owners Survey which is referenced on the APPA website, however the cost of the report is $2,995. The Company does not believe the cost of this report is reasonable at this time in the Company’s development. Yours truly, /s/ Thomas Bartlett Thomas Bartlett President
